Citation Nr: 0834203	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  05-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $4,982.00, to 
include the question of whether the waiver was timely filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active duty from October 1954 to May 1955.  He died in August 
1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Committee on Waivers and Compromises 
(Committee), Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.  The appellant 
lives in Georgia and is represented by that State's Veterans 
Services Department.

The Board notes that the appellant's original claim was 
remanded in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
RO action on the appeal is warranted.

Review of the record reveals that in January 2003, the 
appellant submitted an Improved Pension Eligibility 
Verification Report.  In March 2003, the appellant notified 
the appellant that based on her 2001 IRS-W2 wage statements 
and the 2002 Eligibility Verification report, the RO reduced 
her VA pension and that such an adjustment would result in an 
overpayment of benefits.  

In 2004, the appellant submitted another Improved Pension 
Eligibility Verification Report.  In February 2004, the RO 
notified the appellant that she stilled owed the VA some 
money, and reminded her that VA would take all or part of her 
check to apply towards the debt.  Additionally, the RO 
notified the appellant that an additional overpayment 
resulted due to the information the appellant reported on her 
2003 Report.  

In March 2004, the appellant submitted a request for waiver 
of her debt.  A July 2004 Decision on Waiver of Indebtedness 
indicated that review of the records revealed two separate 
debts.  The first debt in the amount of $4892.00 was 
established in April 2003 due to wages received in 2002.  The 
decision stated that the appellant was notified of that debt 
by a letter in April 2003.  The second debt was in the amount 
of $1218.00 and was established in February 2004, due to 
wages received in 2003.  Ultimately a waiver of the second 
debt ($1218.00) was granted because the RO found the 
appellant's request for waiver to have been received within 
the statutory 180 days, and was thus timely.  However, the RO 
denied a waiver of the first debt ($4892.00), as it 
determined the request for a waiver was untimely.  The 
appellant was notified of the decision by a July 2004 letter.  

As noted above, the appeal was remanded by the Board of 
Veterans' Appeals in April 2007.  The Board noted that review 
of the record indicated that the instant claim was denied on 
the basis that waiver of overpayment could not be considered 
because the appellant did not apply for the waiver within the 
180 day period provided by regulation for such application.  
As noted in the Board remand, both the Committee decision and 
the November 2004 Statement of the Case refer to an April 2, 
2003 letter that was reportedly sent to the appellant to 
inform her of the amount of the debt and the 180 day time 
limit.  However, a copy of this letter was not of record.  
The Board attempted, unsuccessfully, to obtain a copy of the 
record administratively, and the claim was ultimately 
remanded to attempt to locate a copy of the letter or obtain 
pertinent evidence that it had been sent and not returned.

In July 2007, a memorandum regarding the certification of 
debt increase demand letter indicated that a demand letter 
containing the Notice of Rights and amount of the debt 
($4892.00) was sent on April 2, 2003 to the address of record 
for the appellant.  The memorandum provided the address to 
which the letter was sent, and indicated that it was not 
returned to the VA due to an incorrect address.  Review of 
the record appears to show that the address to which the 
April 2, 2003 letter was sent was the proper address of the 
appellant at the pertinent time.  As a copy of the original 
April 2, 2003 letter was not found, a Sample Letter was 
provided as evidence of the information provided to the 
appellant.  

It appears, therefore, that the actions requested by the 
April 2007 remand, the additional evidence that is pertinent 
to the appellant's claim (the July 2007 memorandum and the 
sample letter) was associated with the file after the April 
2007 Board remand.  This evidence and the receipt thereof 
should be the matter of notice in a supplemental statement of 
the case (SSOC) sent to the appellant and her representative.  
This is especially true in view of the fact the appellant is 
represented by the Georgia Department of Veterans Services, 
which would not have a representative at the Philadelphia RO. 

The undersigned is aware that the evidence received formed 
the basis of the denial of the claim in the first instance 
and that as such, technical readjudication was not needed.  
Nevertheless, the appellant and her representative were told 
by the Board Remand that the appropriate documentation was 
not on file.  As it is now on file, appellant and her 
representative need to be notified and offered a chance to 
offer other evidence or argument as desired.

Accordingly, the case is REMANDED for the following action:

The AMC/RO must furnish the appellant and 
her representative an appropriate 
Supplemental Statement of the Case that 
includes specifically the information that 
it has been certified that a letter was 
sent to the appellant on April 2, 2003, 
and that the letter contained information 
on appellate rights, including the time 
limit for filing such a claim.  They 
should then be afforded an opportunity to 
respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




